*581
Judgment affirmed.

There was testimony by several -witnesses tending to show a good character for Jerry Boswell; and by Elias Boswell, tending to show an alibi, and to corroborate Jerry’s statement that Smith came that night about ten o’clock and called Jerry out of his house, and Jerry went out and, at Smith’s solicitation, exchanged him a ham for two sacks of flour. Jerry also stated that he was innocent of breaking open the house and knew nothing about it, and did not know who put that flour m the stable.
J. H. Holland, by brief, for plaintiff in error.
IT. Gr. Lewis, solicitor-general, by Hines, Shubrick & Felder, contra.